RENDERED: AUGUST 27, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1276-MR

MICHAEL L. EAVES                                                   APPELLANT


              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.            HONORABLE TIMOTHY KALTENBACH, JUDGE
                       ACTION NO. 13-CR-00005


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Michael L. Eaves brings this pro se appeal from an order of

the McCracken Circuit Court denying his Kentucky Rules of Civil Procedure (CR)

60.02 and 60.03 motion which asked the court to order him to be released early
from incarceration due to the COVID-19 pandemic and its potential impact upon

him since he has, among other conditions, latent tuberculosis (TB).1 We affirm.

                 In June 2013, pursuant to his guilty plea, the McCracken Circuit Court

sentenced Eaves to a total of twelve years’ imprisonment for the amended charges

of one count of first-degree sodomy and one count of first-degree sexual abuse.

The victim was Eaves’ minor stepdaughter. Slightly over seven years later, Eaves

filed a motion pursuant to CR 60.02 and 60.03 asking the court to suspend further

execution of his sentence or, alternatively, to allow home incarceration because

inmates are at increased risk of contracting COVID-19 since they cannot take some

mitigation measures.2 Eaves asserted he has an increased risk of death or serious

complications if he contracts the virus due to, among other things, his TB.




1
    According to the Centers for Disease Control and Prevention, persons with latent TB:

         do not feel sick and do not have any symptoms. They are infected with M.
         tuberculosis, but do not have TB disease. The only sign of TB infection is a
         positive reaction to the tuberculin skin test or TB blood test. Persons with latent
         TB infection are not infectious and cannot spread TB infection to others.

TB Elimination, The Difference Between Latent TB Infection and TB Disease, CENTERS FOR
DISEASE CONTROL AND PREVENTION, 1. https://www.cdc.gov/tb/publications/factsheets/
general/LTBIandActiveTB.pdf (last visited Jul. 30, 2021) (emphasis original).
2
 According to the Kentucky Department of Corrections, as of July 23, 2021, 7,911 inmates and
1,118 staff members had contracted COVID-19 statewide; at the Luther Luckett Correctional
Complex, Eaves’ place of incarceration, 987 inmates and 104 staff members have contracted
COVID-19. COVID-19 Response, KENTUCKY DEPARTMENT OF CORRECTIONS.
https://corrections.ky.gov/Facilities/Pages/covid19.aspx (last visited Jul. 30, 2021).

                                                 -2-
                 Via counsel, Eaves filed an amended motion reiterating many of the

same points and asserting the court “could amend the charges to that of three (3)

counts of wanton endangerment in the first degree with a sentence of twelve (12)

years. This should result in release from prison with time served.” The motion

does not explain how, as a matter of mathematics or law, the trial court could

transform convictions for one count of sodomy and one count of sexual abuse into

convictions for three counts of wanton endangerment. After conducting a brief

hearing via Zoom, at which Eaves testified, the trial court denied the motion in

September 2020. Eaves then filed this appeal.

                 As it pertains to this case, CR 60.02(f) permits a court to grant relief

in circumstances of an “extraordinary nature justifying relief.” CR 60.03 similarly

permits a court to grant relief upon “appropriate equitable grounds.”3 Our

Supreme Court has held there is a “high standard for granting a CR 60.02 motion,”

because relief under CR 60.02 is meant to be “special” and “extraordinary.”

Barnett v. Commonwealth, 979 S.W.2d 98, 101-02 (Ky. 1998). “[B]ecause of the

desirability of according finality to judgments, CR 60.02(f) must be invoked only



3
    CR 60.03 provides in relevant part that:

          Rule 60.02 shall not limit the power of any court to entertain an independent
          action to relieve a person from a judgment . . . on appropriate equitable grounds.
          Relief shall not be granted in an independent action if the ground of relief sought
          has been denied in a proceeding by motion under Rule 60.02, or would be barred
          because not brought in time under the provisions of that rule.

                                                  -3-
with extreme caution, and only under most unusual circumstances.”

Commonwealth v. Bustamonte, 140 S.W.3d 581, 584 (Ky. App. 2004). A trial

court’s ruling on a CR 60.02 motion “receives great deference on appeal and will

not be overturned except for an abuse of discretion.” Barnett, 979 S.W.2d at 102.

             CR 60.02 “replaced the common law writ of coram nobis. That writ,

however, was aimed at correcting factual errors, not legal errors.” Leonard v.

Commonwealth, 279 S.W.3d 151, 161 (Ky. 2009). Eaves has not alleged, much

less shown, any factual errors in his judgment of conviction. In fact, Eaves has not

argued, or shown, that there are any errors of any kind in the judgment. CR 60.02

“specifically functions to address significant defects in the trial proceedings[,]”

Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014), and Eaves has

not alleged any defects with his plea or sentence.

             Moreover, Eaves’ arguments to the contrary notwithstanding, his

motion is foreclosed by precedent. Family hardships and emotional trauma are not

a proper basis for CR 60.02 relief because such factors “have no relation to the trial

proceedings . . . .” Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985).

Instead, such concerns “are more appropriately a consideration of the parole

boards.” Id. Similarly, “physical ailments of a defendant are not tantamount to

trial defects” and thus do not warrant CR 60.02 relief. Ramsey, 453 S.W.3d at 739.

If a prisoner who actually suffers from “multiple life threatening medical issues


                                          -4-
which required medical treatment unavailable to him while incarcerated” is not

entitled to CR 60.02 relief, id., Eaves cannot be entitled to relief for his fear of

potentially contracting COVID-19 while incarcerated. In fact, we have rejected

similar COVID-19-based arguments made by prisoners. Morris v. Commonwealth,

No. 2020-CA-1195-MR, 2021 WL 1933656 (Ky. App. May 14, 2021); Williams v.

Commonwealth, No. 2019-CA-0964-MR and No. 2020-CA-0638-MR, 2021 WL

943753 (Ky. App. Mar. 12, 2021); Gribbins v. Commonwealth, No. 2020-CA-

0635-MR, 2021 WL 1164461 (Ky. App. Mar. 26, 2021); Thomas v.

Commonwealth, No. 2020-CA-1081-MR, 2021 WL 3117200 (Ky. App. Jul. 23,

2021).4 Simply put, since Eaves is not raising any claims of error stemming from

his prosecution, including his guilty plea and sentence, he is not entitled to CR

60.02 relief.

                Eaves also is not entitled to relief under CR 60.03. He did not file a

separate, independent action, as is envisioned by the plain language of that rule.

See, e.g., Morris, 2021 WL 1933656, at *2. Moreover, CR 60.03 “is intended as

an equitable form of relief when no other avenue exists.” Meece v. Commonwealth,

529 S.W.3d 281, 295 (Ky. 2017). So, because his argument on the same core




4
  Under CR 76.28(4)(c), unpublished opinions rendered after January 1, 2003 may be cited “if
there is no published opinion that would adequately address the issue before the court.” The
parties have not cited, nor have we independently located, any published opinions addressing the
relationship between CR 60.02, CR 60.03, the Eighth Amendment and the COVID-19 pandemic.

                                              -5-
grounds fails to satisfy CR 60.02(f), he is not entitled to relief under CR 60.03.

Foley v. Commonwealth, 425 S.W.3d 880, 888 (Ky. 2014) (“Appellant is not

entitled to relief under CR 60.02. As such, in effect, the ‘relief sought [in his CR

60.03 action] has been denied in a proceeding by motion under Rule 60.02.’ It

follows that Appellant is not entitled to relief under CR 60.03.”) (quoting CR

60.03). We have rejected similar CR 60.03 arguments made by inmates during the

pandemic. Morris, 2021 WL 1933656, at *2; Williams, 2021 WL 943753, at *2-3;

Gribbins, 2021 WL 1164461, at *2; Thomas, 2021 WL 3117200, at *2.

              Next, Eaves has not shown he is entitled to relief pursuant to the

Eighth or Fourteenth Amendments. The precise parameters of his claims are not

clear. Regardless, we have rejected similar COVID-19 claims and do so here

again, for the same reasons. Gribbins, 2021 WL 1164461, at *2-3 (holding that the

Kentucky Department of Corrections was not indifferent to the health needs of

prisoners);5 Williams, 2021 WL 943753, at *3 (holding that Eighth Amendment

claims involve the conditions of the movant’s confinement and thus are civil

claims which are not properly brought in the sentencing court); Morris, 2021 WL

1933656, at *2 (holding that Eighth and Fourteenth Amendment conditions of




5
 The Department of Corrections has outlined the steps it has taken to minimize the COVID-19
health risks to prisoners. See Key Initiatives, KENTUCKY DEPARTMENT OF CORRECTIONS
https://corrections.ky.gov/Facilities/Documents/COVID-19/DOC%20Key%20Initiatives%201-
26-21.pdf (last visited Jul. 30, 2021).

                                            -6-
confinement claims must be raised in civil actions by naming the warden of the

movant’s institution as a named party and, in any event, success on those claims

would not result in the claimant being released from incarceration).

              Next, Eaves’ reliance upon federal cases in which inmates were

granted early release due to the COVID-19 pandemic, such as United States v.

Atwi, 455 F. Supp. 3d 426 (E.D. Mich. 2020), is misplaced. There is a federal

statute specifically permitting convicted and incarcerated defendants to be granted

compassionate (i.e., early) release by courts. See id. at 428. No similar process

exists for Kentucky state prisoners. Instead, Eaves may only receive early, pre-

parole eligibility release via executive clemency.6

              Finally, we utterly reject Eaves’ bizarre claim that the trial court erred

by not transforming his sex offenses into wanton endangerment offenses,

ostensibly to remove the violent offender designation and hasten his parole

eligibility. Eaves pleaded guilty to sexual offenses and has made no showing

whatsoever that he was not guilty of those offenses or that his guilty plea to them


6
  Governor Beshear has commuted the sentences of some offenders due to the pandemic. See,
e.g., Executive Order No. 2020-267, https://governor.ky.gov/attachments/20200402_Executive-
Order_2020-267_Conditional-Commutation-of-Sentence.pdf (commuting the sentences of 186
inmates); Executive Order No. 2020-699, https://governor.ky.gov/attachments/
20200825_Executive-Order_2020-699_Commutations.pdf (commuting the sentences of 646
inmates); Executive Order No. 2020-293, https://governor.ky.gov/attachments/
20200424_Executive-Order_2020-293_Conditional-Commutation.pdf (commuting the sentences
of 352 inmates) (all three last visited Jul. 30, 2021).




                                            -7-
was in any manner infirm. Eaves has not cited, nor have we independently

located, any authority setting forth a process of judicial alchemy by which the trial

court could convert Eaves’ valid sodomy and sexual abuse convictions to wanton

endangerment convictions (or convictions for any other offense(s)).7

              The COVID-19 pandemic is a worldwide crisis and tragedy of epic

proportions which has caused significant fear and has upended previously settled

societal and governmental norms. Nonetheless, Eaves has not shown the pandemic

entitles him, despite his health concerns, to be released early from incarceration.8

Thus, the trial court did not abuse its discretion, or otherwise err, in denying his

motion.

              For the foregoing reasons, the McCracken Circuit Court’s order

denying Michael L. Eaves’ post-conviction motion is affirmed.

              ALL CONCUR.




7
  The unpublished case cited by Eaves is wholly distinguishable because it involved a plea
agreement whereby a defendant was convicted and sentenced for multiple counts of the amended
charge of wanton endangerment after he was originally charged with various sexually-oriented
crimes. Pappas v. Commonwealth, No. 2010-CA-000721-MR, 2012 WL 246252 (Ky. App. Jan.
27, 2012). The issue in Pappas was the impact, if any, of the victim having recanted her
testimony. Pappas does not contain any authorization whatsoever for a trial court to change the
identity of the crime(s) after a defendant has long since been properly convicted and sentenced.
8
 We have considered all of Eaves’ arguments for relief not explicitly discussed herein but
conclude none provides a basis for disturbing the trial court’s decision.

                                              -8-
BRIEFS FOR APPELLANT:       BRIEF FOR APPELLEE:

Michael L. Eaves, pro se    Daniel Cameron
LaGrange, Kentucky          Attorney General of Kentucky

                            Robert Baldridge
                            Assistant Attorney General
                            Frankfort, Kentucky




                           -9-